Title: From Thomas Jefferson to William Macarty, 21 July 1787
From: Jefferson, Thomas
To: Macarty, William



Sir
Paris July 21. 1787.

I am favored with your letter of the 8th. instant. I had applied to the Marquis de la Fayette to sollicit the Sauf conduit for you. A desire of avoiding every possible occasion myself of asking what may be refused, or of giving ground to make a reciprocal demand on any occasion, induced me to do this; and the Marquis’s zeal in every business respecting us, his weight and his access to every bureau satisfied me it would be in better hands. But tho he has not been finally refused, yet he thinks the prospect not good. He says that the Intendant (I think it was) of the province had opposed your obtaining it. Be assured that nothing shall be wanting on my part as far as I can meddle with propriety.
The plates you mention being dear, and the articles very incompleat, I will wait till there are better assortments to be had, and on better terms. I thank you for your attention to this matter and am with much esteem Sir Your most obedient & most humble servant,

Th: Jefferson

